Citation Nr: 0531360	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1966.  The appellant is the veteran's surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that the veteran died in early 2002 in 
part as a result of  diabetes mellitus, which aggravated the 
veteran's Buerger's Disease.  She further argues that 
although the veteran served on active duty with the U.S. Navy 
off the coast of Vietnam on the U.S.S. Midway, he visited 
South Vietnam on shore leave on various occasions.  Thus, she 
argues that because diabetes mellitus is by law presumptively 
linked to presumed exposure to herbicides, the death of the 
veteran should be service-connected.

The record shows that in October 1990, the veteran's right 
leg was amputated.  His left leg was amputated in September 
1991.  Peripheral vascular disease was noted, and a diagnosis 
of Buerger's Disease is also of record.  Buerger's disease, 
also called thromboangiitis obliterans, is "thromboangiitis 
of the small arteries and veins of the extremities and 
esp[ecially] the feet resulting in occlusion, ischemia, and 
gangrene." Webster's Medical Desk Dictionary 716 (1986); 
Watson v. Brown, 4 Vet. App. 309 (1993).

In a March 2002 statement, Y.K. Patel, M.D., reported that 
the veteran died from septic shock, and that he had an 
infected sacral decubitus ulcer and a necrotic arterial ulcer 
of the right leg stump.  He added that the veteran's history 
of diabetes mellitus was a "contributing factor" to these 
conditions.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313.  As the appellant 
argues, diabetes mellitus is a disease listed at 38 C.F.R. § 
3.309(e).  

Given the state of the record, the Board is of the opinion 
that further medical inquiry must be conducted to ascertain 
whether diabetes mellitus was a contributory cause of the 
veteran's death from septic shock.  

Accordingly, this matter is REMANDED to the AMC for the 
following actions:

1.  The AMC will cause the claims folder 
to be examined by a physician suitably 
qualified to render opinion as to whether 
diabetes mellitus caused or contributed 
substantially or materially to cause the 
veteran's death, (i.e., was diabetes 
mellitus the immediate or underlying 
cause of death, or is there otherwise a 
causal, as opposed to a contributory 
connection between diabetes mellitus and 
the veteran's death).  

2.  The AMC should take such additional 
development action as it deems proper 
with respect to the claim, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claim.  If 
deemed appropriate by the RO, its 
reconsideration should include the 
question of whether the veteran's service 
would have rendered it likely that he 
visited Vietnam.  If any such action does 
not resolve the claims, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).













Accordingly, this matter is REMANDED 






As argued by the appellant, those veteran's diabetes mellitus 
is 


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


